220 F.2d 807
Edward STEWART, Appellant,v.Myrtle E. STEWART, Appellee.
No. 12166.
United States Court of Appeals, District of Columbia Circuit.
Argued December 6, 1954.
Decided January 27, 1955.

Appeal from the United States District Court for the District of Columbia; Edward M. Curran, District Judge.
Mr. G. Joseph Cooley, Washington, D. C., for appellant.
Mr. Raymond E. Gable, Washington, D. C., for appellee.
Before EDGERTON, FAHY and DANAHER, Circuit Judges.
PER CURIAM.


1
In view of our decision in Hopson v. Hopson, decided Jan. 20, 1955, 95 U.S. App.D.C. ___, 221 F.2d 839, the appropriate disposition of this appeal is for this court to enter an order which will enable the District Court to follow the preferable procedure set forth in Hopson. For that purpose the judgment will be reversed and the case remanded.


2
Reversed and remanded.